                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

PETER J. LONG,

        Plaintiff,
                                                   Case No. 17-cv-295-slc
   v.

MARIO L. STEGER, MARTY WINCHELL,
BECKIE BLODGETT, CHRISTINE
BEERKIRCHER, MANDY MATHSON,
AND DOUGLAS PERCY,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        s/                                               2/20/2020
        Peter Oppeneer, Clerk of Court                      Date
